

117 HR 1260 : Bipartisan Solution to Cyclical Violence Act of 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1260IN THE SENATE OF THE UNITED STATESMay 13, 2021Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo amend the Public Health Service Act to establish a grant program supporting trauma center violence intervention and violence prevention programs, and for other purposes.1.Short titleThis Act may be cited as the Bipartisan Solution to Cyclical Violence Act of 2021.2.Grant program supporting trauma center violence intervention and violence prevention programsPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following new section:399V–7.Grant program supporting trauma center violence intervention and violence prevention programs(a)Authority established(1)In generalThe Secretary shall award grants to eligible entities to establish or expand violence intervention or prevention programs for services and research designed to reduce the incidence of reinjury and reincarceration caused by intentional violent trauma, excluding intimate partner violence.(2)First awardNot later than 9 months after the date of enactment of this section, the Secretary shall make the first award under paragraph (1).(3)Grant durationEach grant awarded under paragraph (1) shall be for a period of 3 years.(4)Grant amountThe total amount of each grant awarded under paragraph (1) for the 3-year grant period shall be not less than $250,000 and not more than $500,000.(5)Supplement not supplantA grant awarded under paragraph (1) to an eligible entity with an existing program described in paragraph (1) shall be used to supplement, and not supplant, any other funds provided to such entity for such program.(b)Eligible entitiesTo be eligible to receive a grant under subsection (a)(1), an entity shall—(1)either be—(A)a State-designated trauma center, or a trauma center verified by the American College of Surgeons, that conducts or seeks to conduct a violence intervention or violence prevention program; or(B)a nonprofit entity that conducts or seeks to conduct a program described in subparagraph (A) in cooperation with a trauma center described in such subparagraph;(2)serve a community in which at least 100 incidents of intentional violent trauma occur annually; and(3)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(c)Selection of grant recipients(1)Geographic diversityIn selecting grant recipients under subsection (a)(1), the Secretary shall ensure that collectively grantees represent a diversity of geographic areas.(2)PriorityIn selecting grant recipients under subsection (a)(1), the Secretary shall pri­or­i­tize applicants that serve one or more communities with high absolute numbers or high rates of intentional violent trauma.(3)Health professional shortage areas(A)EncouragementThe Secretary shall encourage entities described in paragraphs (1) and (2) that are located in or serve a health professional shortage area to apply for grants under subsection (a)(1).(B)DefinitionIn subparagraph (A), the term health professional shortage area means a health professional shortage area designated under section 332. (d)Reports(1)Reports to Secretary(A)In generalAn entity that receives a grant under subsection (a)(1) shall submit reports on the use of the grant funds to the Secretary, including progress reports, as required by the Secretary. Such reports shall include—(i)any findings of the program established, or expanded, by the entity through the grant; and(ii)if applicable, the manner in which the entity has incorporated such findings in the violence intervention or violence prevention program conducted by such entity.(B)Option for joint reportTo the extent feasible and appropriate, an entity that receives a grant under subsection (a)(1) may elect to coordinate with one or more other entities that have received such a grant to submit a joint report that meets the requirements of subparagraph (A).(2)Report to CongressNot later than 6 years after the date of enactment of the Bipartisan Solution to Cyclical Violence Act of 2021, the Secretary shall submit to Congress a report—(A)on any findings resulting from reports submitted to the Secretary under paragraph (1);(B)on best practices developed by the Secretary under subsection (e); and(C)with recommendations for legislative action relating to intentional violent trauma prevention that the Secretary determines appropriate.(e)Best practicesNot later than 6 years after the date of enactment of the Bipartisan Solution to Cyclical Violence Act of 2021, the Secretary shall—(1)develop, and post on a public website of the Department of Health and Human Services, best practices for intentional violent trauma prevention, based on any findings reported to the Secretary under subsection (d)(1); and(2)disseminate such best practices to stakeholders, as determined appropriate by the Secretary.(f)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for the period of fiscal years 2022 through 2025..Passed the House of Representatives May 12, 2021.Cheryl L. Johnson,Clerk.